DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada (United States Patent Application Publication 2001/0055067).
Regarding claim 1, Wada discloses a method for processing an image signal comprising: monitoring a shaking movement of an image sensing device (figure 10 exhibits wherein blur information is input from angular velocity sensors as disclosed at paragraphs 70 and 72); generating Bayer order status information indicating whether a Bayer order of a Bayer pattern image has been changed due to the shaking movement of the image sensing device, based on translation information indicating the shaking movement (figure 11 exhibits step S201 in which Bayer order status information indicating that an Bayer order has been changed due to shifting an odd number of lines has occurred as disclosed at paragraph 74), the Bayer pattern image corresponding to pixel data each having color information that 
Regarding claim 11, Wada discloses everything claimed as applied above (see claim 1), in addition, Wada discloses wherein the Bayer pattern image is stored in a line memory (figure 7 exhibits line memory 7-1 for storing the Bayer pattern image as disclosed at paragraph 78).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Lee et al. (United States Patent Application Publication 2011/0141318), hereinafter referenced as Lee.
Regarding claim 2, Wada discloses everything claimed as applied above (see claim 1), in addition, Wada discloses wherein the performing the translation correction includes: obtaining first correction pixel coordinates by calculating pixel coordinates of the Bayer pattern image and the translation information (figure 10 exhibits wherein first correction pixel coordinates are obtained as disclosed at paragraph 64).  However, Wada fails to disclose generating a horizontal synchronization signal and a vertical synchronization signal based on the first correction pixel coordinates.
Lee is a similar or analogous system to the claimed invention as evidenced Lee teaches an image sensor wherein the motivation of minimizing readout time by only reading out pixels which are used would have prompted a predictable variation of Wada by applying Lee’s known principal of generating a horizontal synchronization signal and a vertical synchronization signal based on pixel coordinates (figure 19 exhibits generating horizontal and vertical sync signals based on the first and last pixel coordinates to be used in an image as disclosed at paragraphs 131-133).
In view of the motivations such as minimizing readout time by only reading out pixels which are used one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Wada.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 4, Wada in view of Lee discloses everything claimed as applied above (see claim 2), in addition, Wada discloses wherein a Bayer pattern image is stored in a line memory (figure 7 exhibits line memory 7-1 for storing the Bayer pattern image as disclosed at paragraph 78) and Lee discloses wherein the generating the horizontal synchronization signal and the vertical synchronization signal includes: generating the horizontal synchronization signal and the vertical synchronization signal in a manner that a Bayer pattern image corresponding to pixel coordinates are output and that integer coordinates of the first correction pixel coordinates are within in a final window (figure 19 exhibits wherein the sync signals are generated so that only the chosen pixels in a final window are output).  
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Lee and further in view of Tsubaki (United States Patent Application Publication 2014/0218569).
Regarding claim 5, Wada in view of Lee discloses everything claimed as applied above (see claim 2), however, Wada fails to disclose wherein the translation window decided by the horizontal synchronization signal and the vertical synchronization signal is longer than the final window by a first length in an X-axis direction, and is longer than the final window by a second length in a Y-axis direction.
Tsubaki is a similar or analogous system to the claimed invention as evidenced Tsubaki teaches an image sensor wherein the motivation of compensating for rolling shutter distortion would have prompted a predictable variation of Wada by applying Tsubaki’s known principal of expanding a sampling region to include a margin region beyond that of a final sampling region (figure 4C exhibits wherein a margin region is added to a sampling region 402 in order to capture pixels and compensate for rolling shutter distortion as disclosed at paragraph 59).
In view of the motivations such as compensating for rolling shutter distortion one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Wada.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 6, Wada in view of Lee and further in view of Tsubaki discloses everything claimed as applied above (see claim 5), in addition, Tsubaki discloses wherein the first length and the second length are determined based on the gyro information (paragraph 67 teaches that the margins are based on motion data exhibited in figure 4A; paragraph 41 teaches using a gyroscope to detect motion).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Shibata (United States Patent Application Publication 2014/0184837) and further in view of Tsubaki.
Regarding claim 7, Wada discloses everything claimed as applied above (see claim 1), however, Wada fails to disclose after performing the translation correction, performing shear correction using segment movement information of the gyro information to obtain second correction pixel coordinates.
Shibata is a similar or analogous system to the claimed invention as evidenced Shibata teaches a method of correcting camera shake wherein the motivation of improving shake correction accuracy would have prompted a predictable variation of Wada by applying Shibata’s known principal of performing shear correction using segment movement information of the information to obtain second correction pixel coordinates (figure 10 exhibits a shear correction as disclosed at paragraphs 54-62 where the shear component is component k of equation 13).
In view of the motivations such as improving shake correction accuracy one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Wada.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Wada in view of Shibata fails to disclose wherein the information is gyro information.
Wada teaches detecting motion information using an angular velocity sensor (paragraph 66 teaches detecting vibration using an angular velocity sensor).  Tsubaki teaches using a gyroscope to detect motion (paragraph 41 teaches using a gyroscope to detect motion).  Because both Wada and Tsubaki teach sensors for detecting motion, it would have been obvious to a person having ordinary skill in the art to substitute one sensor for the other to achieve the predictable result of detecting camera motion.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 8, Wada in view of Shibata and further in view of Tsubaki discloses everything claimed as applied above (see claim 7), in addition, Shibata discloses wherein: the segment movement information includes a movement distance for each of the plurality of segments (figure 10F exhibits wherein the shear correction involves a movement distance for different horizontal segments), and the performing the shear correction includes: correcting a slope of each segment calculated using the movement distance of each segment (equation 13 of paragraph 52 discloses wherein shear correction k includes correcting a slope of each position using the shear angle and the anisotropic magnification in the vertical direction as further disclosed at paragraphs 60 and 61); and calculating the second correction pixel coordinates by arranging the plurality of segments using a segment offset calculated using the movement distance of each segment (equation 13 exhibits wherein the corrected pixel coordinates will correspond to the different segments being arranged corresponding to the movement distance of each segment).
Regarding claim 9, Wada discloses everything claimed as applied above (see claim 1), however, Wada fails to disclose after performing the translation correction, performing rotation correction using rotation information of the gyro information to obtain third correction pixel coordinates.
Shibata is a similar or analogous system to the claimed invention as evidenced Shibata teaches a method of correcting camera shake wherein the motivation of improving shake correction accuracy would have prompted a predictable variation of Wada by applying Shibata’s known principal of after performing the translation correction, performing rotation correction using rotation information of the information to obtain third correction pixel coordinates (figure 10 exhibits a rotation correction as disclosed at paragraphs 54-57 where the rotation component is component r of equation 13).
In view of the motivations such as improving shake correction accuracy one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Wada.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Wada in view of Shibata fails to disclose wherein the information is gyro information.
Wada teaches detecting motion information using an angular velocity sensor (paragraph 66 teaches detecting vibration using an angular velocity sensor).  Tsubaki teaches using a gyroscope to detect motion (paragraph 41 teaches using a gyroscope to detect motion).  Because both Wada and Tsubaki teach sensors for detecting motion, it would have been obvious to a person having ordinary skill in the art to substitute one sensor for the other to achieve the predictable result of detecting camera motion.
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Tsubaki.
Regarding claim 15, Wada discloses an image signal processor comprising: a Bayer order calculator configured to generate Bayer order status information indicating whether a Bayer order of a Bayer pattern image has been changed due to shaking of an image sensing device including the image signal processor, based on translation information of information indicating a movement of the image sensing device caused by the shaking (figure 11 exhibits step S201 in which Bayer order status information indicating that an Bayer order has been changed due to shifting an odd number of lines has occurred as disclosed at paragraph 74), an electronic image stabilization (EIS) calculator configured to perform translation correction about the Bayer pattern image using the translation information (figure 10 exhibits wherein a scan area is set thereby translating the image to a correct position as disclosed at paragraph 70); and an interpolation circuit configured to perform an interpolation on the Bayer pattern image on which the translation correction has been performed, based on the Bayer order status information (figure 10 exhibits step S27 in which interpolation is blur correction is performed as disclosed at paragraph 71; figure 7 exhibits wherein the blur correction process uses interpolation as disclosed at paragraph 78; and figure 5 exhibits wherein the order of readout is changed based on the Bayer order information provided in figure 11 in order to properly align the pixels for interpolation in the later blur correction processing such that interpolation during blur correction is performed based on the Bayer order status as disclosed at paragraph 74).  However, Wada fails to disclose wherein the information is gyro information.
Wada teaches detecting motion information using an angular velocity sensor (paragraph 66 teaches detecting vibration using an angular velocity sensor).  Tsubaki teaches using a gyroscope to detect motion (paragraph 41 teaches using a gyroscope to detect motion).  Because both Wada and Tsubaki teach sensors for detecting motion, it would have been obvious to a person having ordinary skill in the art to substitute one sensor for the other to achieve the predictable result of detecting camera motion.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 20, Wada discloses an method for processing an image signal comprising: image sensor device comprising: an image generator configured to generate a Bayer pattern image including pixel data each indicating single color information (figure 6 exhibits CCD 6-1 which includes a Bayer color filter exhibited in figure 14 as disclosed at paragraph 11); a sensor configured to monitor a movement of the image sensor device due to a shaking of the image sensor device (figure 6 exhibits blur detection circuit 6-11 which includes an angular velocity sensor for detecting camera shake as disclosed at paragraph 62); an image signal processor configured to generate Bayer order status information indicating whether a Bayer order of the Bayer pattern image has been changed due to the shaking of the image sensor device (figure 11 exhibits step S201 in which Bayer order status information indicating that an Bayer order has been changed due to shifting an odd number of lines has occurred as disclosed at paragraph 74), and perform translation correction on the Bayer pattern image using translation information indicating the monitored movement of the image sensor device from the sensor (figure 10 exhibits wherein a scan area is set thereby translating the image to a correct position as disclosed at paragraph 70); and perform interpolation on the Bayer pattern image in which the translation correction has been performed, based on the Bayer order status information (figure 10 exhibits step S27 in which interpolation is blur correction is performed as disclosed at paragraph 71; figure 7 exhibits wherein the blur correction process uses interpolation as disclosed at paragraph 78; and figure 5 exhibits wherein the order of readout is changed based on the Bayer order information provided in figure 11 in order to properly align the pixels for interpolation in the later blur correction processing such that interpolation during blur correction is performed based on the Bayer order status as disclosed at paragraph 74).  However, Wada fails to disclose wherein the sensor is a gyro sensor.
Wada teaches detecting motion information using an angular velocity sensor (paragraph 66 teaches detecting vibration using an angular velocity sensor).  Tsubaki teaches using a gyroscope to detect motion (paragraph 41 teaches using a gyroscope to detect motion).  Because both Wada and Tsubaki teach sensors for detecting motion, it would have been obvious to a person having ordinary skill in the art to substitute one sensor for the other to achieve the predictable result of detecting camera motion.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Tsubaki and further in view of Lee.
Regarding claim 17, Wada in view of Tsubaki discloses everything claimed as applied above (see claim 1), in addition, Wada discloses wherein:-5-150635022.1Application No.: 16/671,554Docket No.: 088453-8215.US00Response to Office Action dated October 14, 2020 the electronic image stabilization (EIS) calculator calculates first correction pixel coordinates by calculating pixel coordinates of the Bayer pattern image and the translation information (figure 10 exhibits wherein first correction pixel coordinates are obtained as disclosed at paragraph 64).  However, Wada fails to disclose generating a horizontal synchronization signal and a vertical synchronization signal based on the first correction pixel coordinates.
Lee is a similar or analogous system to the claimed invention as evidenced Lee teaches an image sensor wherein the motivation of minimizing readout time by only reading out pixels which are used would have prompted a predictable variation of Wada by applying Lee’s known principal of generating a horizontal synchronization signal and a vertical synchronization signal based on pixel coordinates (figure 19 exhibits generating horizontal and vertical sync signals based on the first and last pixel coordinates to be used in an image as disclosed at paragraphs 131-133).
In view of the motivations such as minimizing readout time by only reading out pixels which are used one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Wada.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Tsubaki and further in view of Shibata.
Regarding claim 18, Wada in view of Tsubaki discloses everything claimed as applied above (see claim 15), however, Wada fails to disclose wherein the electronic image stabilization (EIS) calculator performs shear correction using segment movement information of gyro information, and performs rotation correction using rotation information of the gyro information.
Shibata is a similar or analogous system to the claimed invention as evidenced Shibata teaches a method of correcting camera shake wherein the motivation of improving shake correction accuracy would have prompted a predictable variation of Wada by applying Shibata’s known principal of performing shear correction using segment movement information of the gyro information to obtain second correction pixel coordinates (figure 10 exhibits a shear correction as disclosed at paragraphs 54-62 where the shear component is component k of equation 13) and performing rotation correction using rotation information of the gyro information (figure 10 exhibits a rotation correction as disclosed at paragraphs 54-62 where the rotation component is component r of equation 13).
In view of the motivations such as improving shake correction accuracy one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Wada.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 3, 10, 12, 13, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is objected to because the prior art of record fails to teach or suggest wherein the calculating the first correction pixel coordinates includes: calculating X-axis coordinates of the first correction pixel coordinates by adding X-axis movement information of the translation information to X-axis coordinates of the pixel coordinates; and -2- 150635022.1Application No.: 16/671,554Docket No.: 088453-8215.US00 Response to Office Action dated October 14, 2020 calculating Y-axis coordinates of the first correction pixel coordinates by subtracting Y- axis movement information of the translation information from Y-axis coordinates of the pixel coordinates, in combination with the elements of claims 1 and 2 from which it is dependent.  The closest prior art of record, Wada in view of Lee teaches the method of claim 2, however, Wada is limited to performing translation correction on a single axis and therefore fails to teach or suggest “wherein the calculating the first correction pixel coordinates includes: calculating X-axis coordinates of the first correction pixel coordinates by adding X-axis movement information of the translation information to X-axis coordinates of the pixel coordinates; and -2- 150635022.1Application No.: 16/671,554Docket No.: 088453-8215.US00 Response to Office Action dated October 14, 2020 calculating Y-axis coordinates of the first correction pixel coordinates by subtracting Y- axis movement information of the translation information from Y-axis coordinates of the pixel coordinates” as currently claimed.
Claim 10 is objected to because the prior art of record fails to teach or suggest performing shear correction using segment movement information of the gyro information to obtain second correction pixel coordinates, and wherein the performing the rotation correction includes: adding or subtracting decimal coordinates of the first correction pixel coordinates to or from the second correction pixel coordinates, in combination with the elements of claims 1 and 9 from which it is dependent.  The closest prior art of record, Wada and further in view of Shibata discloses the method of claim 9, Shibata further discloses performing a rotation correction.  However, the combination fails to teach or suggest “performing shear correction using segment movement information of the gyro information to obtain second correction pixel coordinates, and wherein the performing the rotation correction includes: adding or subtracting decimal coordinates of the first correction pixel coordinates to or from the second correction pixel coordinates” as currently claimed.
Claim 12 is objected to because the prior art of record fails to teach or suggest wherein the generating the Bayer order status information includes: generating the Bayer order status information according to whether an integer part of each of X-axis movement information and Y-axis movement information of the translation information is an even number or an odd number, in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record, Wada teaches the method of claim 1, however, Wada is limited to performing translation correction on a single axis and therefore fails to teach or suggest “wherein the generating the Bayer order status information includes: generating the Bayer order status information according to whether an integer part of each of X-axis movement information and Y-axis movement information of the translation information is an even number or an odd number” as currently claimed.
Claim 13 is objected to because the prior art of record fails to teach or suggest wherein the performing the interpolation includes: reading pixel data corresponding to integer coordinates of third correction pixel coordinates; determining a color corresponding to the integer coordinates of the third correction pixel coordinates using the Bayer order status information; and generating RGB data using a mask including pixels whose colors have been decided, in combination with the elements of claims 1 and 9.  The closest prior art of record, Wada and further in view of Shibata discloses the method of claim 9.  However, the combination fails to teach or suggest “wherein the performing the interpolation includes: reading pixel data corresponding to integer coordinates of third correction pixel coordinates; determining a color corresponding to the integer coordinates of the third correction pixel coordinates using the Bayer order status information; and generating RGB data using a mask including pixels whose colors have been decided” as currently claimed.  
Claim 14 is objected to based on its dependence on claim 13.
Claim 16 is objected to because the prior art of record fails to teach or suggest wherein the Bayer order calculator is configured to generate the Bayer order status information based on whether an integer part of each of X-axis movement information and Y-axis movement information of the translation information is an even number or an odd number, in combination with the elements of claim 15 from which it is dependent.  The closest prior art of record, Wada in view of Tsubaki teaches the method of claim 15, however, Wada is limited to performing translation correction on a single axis and therefore fails to teach or suggest “wherein the Bayer order calculator is configured to generate the Bayer order status information based on whether an integer part of each of X-axis movement information and Y-axis movement information of the translation information is an even number or an odd number” as currently claimed.
Claim 19 is objected to because the prior art fails to teach or suggest wherein: the interpolation circuit reads pixel data corresponding to integer coordinates of third correction pixel coordinates, determines a color corresponding to the integer coordinates of the third correction pixel coordinates using the Bayer order status information, and generates RGB data using a mask including pixels whose colors have been decided, in combination with the elements of claims 15.  The closest prior art of record, Wada in view of Tsubaki discloses the processor of claim 15.  However, the combination fails to teach or suggest “wherein: the interpolation circuit reads pixel data corresponding to integer coordinates of third correction pixel coordinates, determines a color corresponding to the integer coordinates of the third correction pixel coordinates using the Bayer order status information, and generates RGB data using a mask including pixels whose colors have been decided” as currently claimed.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696